Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 1 of 17




                      EXHIBIT B
         Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 2 of 17
A lb.


;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               09/10/2019
                                                                               CT Log Number 536219876
        TO:      JOHN HENLEY
                 UPC Insurance (NASDAQ: UIHC)
                 800 2ND AVENUE SOUTH
                 SAINT PETERSBURG, FL 33701

        RE:      Process Served in Texas

        FOR:     United Property Et Casualty Insurance Company (Domestic State: FL)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  PATRICIA COMPEAN, PLTF. vs. UNITED PROPERTY Et CASUALTY INSURANCE COMPANY,
                                          DFT.
        DOCUMENT(S) SERVED:               PETITION, CITATION
        COURT/AGENCY:                     Harris COUNTY DISTRICT COURT, TX
                                          Case #201959197
        NATURE OF ACTION:                 Insurance Litigation
        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
        DATE AND HOUR OF SERVICE:         By Process Server on 09/10/2019 at 13:52
        JURISDICTION SERVED:              Texas
        APPEARANCE OR ANSWER DUE:         Within 20 days after you were served this citation and petition
        ATTORNEY(S) / SENDER(S):          Anthony G. Buzbee
                                          The BUZBEE Law Firm
                                          600 Travis, Suite 6850
                                          Houston, TX 77002
                                          73-223-5393
        ACTION ITEMS:                     SOP Papers with Transmittal, via UPS Next Day Air, 1ZX212780123353605

                                          Image SOP

                                          Email Notification, Legal Department LAWSUIT@upcinsurance.com

                                          Email Notification, Tracey Reed treed@upcinsurance.com

                                          Email Notification, Gilbert Rodriguez grodriguez@upcinsurance.com


        SIGNED:                           C T Corporation System
        ADDRESS:                          1999 Bryan Street
                                          Suite 900
                                          Dallas, TX 75201
        For Questions:                    214-932-3601




                                                                               Page 1 of 1 / SV
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
               Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 3 of 17
                                                                            DELIVERED SEP 1 0 2019
                                         CAUSE NO. 201959197

                                          RECEIPT NO.                        0.00           CIV
                                                 **********                         TR # 73662608
PLAINTIFF: COMPEAN, PATRICIA                                              In The   164th
        VS                                                                Judicial District Court
DEFENDANT: UNITED PROPERTY & CASUALTY INSURANCE COMPANY                   of Harris County, Texas
                                                                          164TH DISTRICT COURT
                                                                          Houston, TX
                                                CITATION
THE STATE OF TEXAS
County of Harris




TO: UNITED PROPERTY & CASUALTY INSURANCE COMPANY BY SERVING
    C T CORPORATION SYSTEM
    1999 BRYAN ST STE 900    DALLAS TX 75201 - 3136
     Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 23rd day of August, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 26th day of August, 2019, under my hand and
seal of said Court.
                                           HO
                                                 NA
                                                 ,
Issued at request of:                 -J s          \\- % MARILYN BURGESS, District Clerk
LEAVITT, CHRISTOPHER JERROD        'of                 Mil Harris County, Texas
600 TRAVIS STREET SUITE 7300       1 )3                i--0 201 Caroline, Houston, Texas 77002
HOUSTON, TX 77002                         ,      ..,./,:!yi, (P.O. Box 4651, Houston, Texas 77210)
Tel: (713) 223-5393                     %'------S.4,         '
Bar No.: 24053318                        - _ ...,.... Generated By: OUGRAH, CHANCESAS 8D9//11310060

                                    OFFICER/AUTHORIZED PERSON RETURN
Came to hand at          o'clock      .M., on the           day of

Executed at (address)                                                                               in

                          County at        o'clock         .M., on the        day of

        , by delivering to                                                 defendant, in person, a

true copy of this Citation together with the accompanying                copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of

FEE: $

                                                                of                      County, Texas


                                                      By
               Affiant                                                     Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this            day of



                                                                           Notary Public




N.INT.CITR.P                               *73662608*
      Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 4 of 17
                                                                                                        8/23/2019 2:03 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 36232807
                           2019-59197 / Court: 164                                                            By: C Ougrah
                                                                                                 Filed: 8/23/2019 2:03 PM

                                    CAUSE NO.

 PATRICIA COMPEAN                                              IN THE DISTRICT COURT OF
      Plantliff
                                                                        Harris COUNTY, TEXAS
 V.
                                                                            JUDICIAL DISTRICT
 UNITED PROPERTY & CASUALTY
 INSURANCE COMPANY
      Defendant                                                         JURY TRIAL DEMAND

                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW PLAINTIFF Patricia Compean ("Plaintiff") and files this Original Petition

against United Property & Casualty Insurance Company ("Defendant") and, in support of thereof,

would respectfully show the Court the following:

                   I.     DISCOVERY CONTROL PLAN AND MONETARY RELIEF




1.       Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.

2.       Plaintiff seeks monetary relief under $100,000.00, including damages of any kind,

penalties, costs, expenses, pre-judgment interest, and attorney's fees. Tex. R. Civ. P. 47(c)(1).

Further, Plaintiff specifies that she seeks a maximum amount of damages that does not exceed the

sum or value of $74,000, exclusive of interest and costs. Removal would be improper because

there is no federal question. Plaintiff has not asserted any claims arising under the Constitution,

treaties or laws of the United States of America. 28 U.S. Code § 1331. Further, removal would

be improper because federal courts lack subject matter jurisdiction over this action, as the matter

in controversy does not exceed the sum or value of $75,000, exclusive of interest and costs. 28

U.S. Code § 1332.
     Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 5 of 17




                                    II.   CONDITIONS PRECEDENT

3.      Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to recovery

have been performed or have occurred.

                             III.     PARTIES, JURISDICTION AND VENUE

A.      PARTIES

4.      Plaintiff Patricia Compean is a Texas resident, who resides in 8927 San Alberto, Houston,

Harris County, Texas.

5.      Defendant United Property & Casualty Insurance Company is an insurance company doing

business in the State of Texas, which may be served through CT Corporation System at 1999 Bryan

St Ste 900 Dallas, TX 75201-3136.

B.      JURISDICTION

6.      The Court has subject matter jurisdiction over this cause of action because it involves an

amount in controversy in excess of the minimum jurisdictional limits of the Court.

7.      The Court has both general and specific personal jurisdiction over Defendant. The Court

has general jurisdiction over Defendant, as Defendant has sufficient minimum contacts with and

within this State and has purposefully availed itself of the privilege of conducting activities within

this State, thus invoking the benefits, protections, and obligations of this State's laws. Defendant's

contacts with this State, which are continuous and systematic, include doing business in Texas,

selling and delivering insurance products in Texas, entering into contracts for insurance in Texas

with Texas residents, insuring property located in Texas, underwriting insurance policies in Texas,

accepting policy premiums in Texas and adjusting insurance claims in Texas. This activity was

'not the unilateral activity of another party or a third person.
       Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 6 of 17




8.     Defendant's contacts with Texas, relied upon by Plaintiff, were purposeful and were not

random, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in suits based

on its activities. The Court has jurisdiction over Defendant because: (I) Defendant purposefully

availed itself of the benefits of conducting activities in Texas, and (2) the cause of action arises

from or relates to those contacts or activities.

9.      The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident, with

regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in this State because, without limitation, Defendant conducted the business of

insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or

Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.,

Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff affirmatively

assert the Court's exercise of jurisdiction over Defendant comports with "traditional notions of fair

play and substantial justice."

C.      VENUE

10.     Venue is proper in Harris County because all or a substantial part of the events or omissions

giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code § I 5.002(a)(1).

The property subject to this dispute and which is owned by Plaintiff is located in Harris County.

The insurance policy insuring the property was executed in Harris County. The damage to the

property resulted from an event or occurrence in Harris County. The resulting insurance claim

that was made by Plaintiff, the property inspection performed by Defendant, and the denial and/or

underpayment of the insurance claim by Defendant occurred in Harris County.
      Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 7 of 17




                                 IV.     FACTUAL BACKGROUND

11.    Patricia Compean is a named insured under a property insurance policy issued by United

Property & Casualty Insurance Company. The policy number is ***0242.

12.    Hurricane Harvey caused major wind damage to thousands of homes in the Southeast

Texas area. Hurricane Harvey's winds were sufficient to cause damage as evidenced in this claim..

Thereafter, Plaintiff's subsequently filed a claim on her insurance policy.

13.     Defendant improperly denied and/or underpaid the claim.

14.    Defendant conducted a substandard investigation and inspection of the property, prepared

a report, which did not include all of the damages that were observed during the inspection, and

undervalued the damages observed during the inspection.

15.     Specifically, On August 28, 2017, Hurricane Harvey hit the Texas coast, which included

Harris County. The impact of this storm caused roof and interior damage to Plaintiff's property.

Specifically, the storm lifted shingles, causing water to enter into the house. As a result, the water

stained the ceiling. Thereafter, Plaintifffiled a claim on her insurance policy.

16.     Defendant performed an outcome-oriented investigation of Plaintiff's claim. Defendant's

(improper) claims handling included Defendant's biased claims adjustment, and an unfair and

inequitable evaluation of Plaintiffs losses on the property. In addition, Defendant's claims

handling included both an unreasonable investigation and underpayment of Plaintiffs claim.

                       V.      CAUSES OF ACTION AND ATTORNEY'S FEES

17.     Plaintiff incorporates the foregoing for all purposes.

A.      BREACH OF CONTRACT

18.     Plaintiff and Defendant entered into an insurance contract. Defendant breached this

contract by, without limitation, inadequately and/or improperly investigating Plaintiff s insurance
      Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 8 of 17




claim, wrongfully denying and/or underpaying the claim. Defendant damaged Plaintiff through

ifs actions and/or inactions described herein.

B.      PROMPT PAYMENT OF CLAIMS STATUTE

19.     Defendant's failure to pay for Plaintiff's losses and/ or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542. 051 et seq. of

the Texas Insurance Code.

20.     In addition to Plaintiff's claim for damages, Defendant's violation of the Tex. Insurance

Code entitles Plaintiff to interest and attorneys' fees as set forth in Section 542.060 of the Texas

Insurance Code.

C.      BAD FAITH

21.     Defendant is an insurance company and insured Plaintiff's property. Defendant is required

to comply with Chapter 541 of the Texas Insurance Code.

22.     Defendant violated Section 541.051 of the Texas Insurance Code by, without limitation:

        1. Making statements misrepresenting the terms and/or benefits of the policy.

23.     Defendant also violated Section 541.060 by, without limitation:

        1. Misrepresenting to Plaintiff a material fact or policy provision relating to coverage at

           issue;

        2. Failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of

           a claim with respect to which the insurer's liability had become reasonably clear;

        3. Failing to promptly provide to Plaintiff a reasonable explanation of the basis in the

           policy, in relation to the facts or applicable law, for the insurer's denial of a claim or

           offer of a compromised settlement of a claim;
      Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 9 of 17




        4. Failing within a reasonable time to affirm or deny coverage of a claim to Plaintiff or

           submit a reservation of rights to Plaintiff; and/or

        5. Refusing to pay the claim without conducting a reasonable investigation with respect

           to the claim;

24.     Defendant violated Section 541.061 by, without limitation:

        I. Making an untrue statement of material fact;

        2. Failing to state a material fact necessary to make other statements-made not misleading

           considering the circumstances under which the statements were made;

        3. Making a statement in a manner that would mislead a reasonably prudent person to a

           false conclusion of a material fact;

        4. Making a material misstatement of law; and/or

        5. Failing to disclose a matter required by law to be disclosed.

25.     Defendant knowingly committed the acts complained of. As such, Plaintiff is entitled to

exemplary and/or treble damages pursuant to Texas Insurance Code Section 54 I .152(a)-(b).

D. ATTORNEYS' FEES

26.     Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against Defendant and

agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

27.     Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas Civil

Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents Plaintiff

presented the claim to Defendant, and Defendant did not tender the just amount owed before the

expiration of the 30th day after the claim was presented.
      Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 10 of 17




28.       Plaintiff further prays that she be awarded all reasonable attorneys' fees incurred in

prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                VI.    TEx. R. Cry. P. 193.7 NOTICE.

29.       Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all parties and counsel

of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those documents

produced by all parties in response to requests for production and/or requests for disclosure in this

matter.

                                        VII.    JURY DEMAND

30.       Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has tendered the

appropriate fee.

                                                   PRAYER

31.       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that, after due process of law, Plaintiff have judgment against

Defendant for actual damages, together with exemplary damages, statutory damages, treble

damages, statutory interest, pre-judgment interest, post-judgment interest, attorneys' fees, costs of

suit, and for all such other and further relief, both general and special, in law and in equity, to

which Plaintiff may be justly entitled.
Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 11 of 17




                                  Respectfully submitted,


                                   THE BUZBEE LAW FIRM

                                  By: /s/ Anthony G.Buzhee
                                       Anthony G. Buzbee
                                       State Bar No. 24001820
                                       tbuzbee@txattorneys.corn
                                       Christopher J. Leavitt
                                       State Bar No. 24053318
                                       cleavitt txattorneys.com
                                       JP Morgan Chase Tower
                                       600 Travis, Suite 6850
                                       Houston, Texas 77002
                                       Telephone: (713) 223-5393
                                       Facsimile: (713) 223-5909

                                      AND

LAW OFFICES OF MANUEL SOLIS, PC

                                  By: /s/ Siephen R. Walker
                                       Stephen R. Walker
                                       State Bar No. 24001820
                                       Texas Bar No. 24034729
                                      Gregory J. Finney
                                       Texas Bar No. 24044430
                                       Juan A. Solis
                                       Texas Bar No. 24103040
                                      6657 Navigation Blvd.
                                       Houston, TX 77011
                                       Phone: (713) 277-7838
                                       Fax: (281) 377-3924
                                      swalker@manuelsolis.corn
                                      gfinney cOmanuelsolis.corn
                                      jusolis@manuelsolis.com

                                      ATTORNEYS FOR PLAINTIFF
Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 12 of 17 9/12/2019 1:26 PM
                                                            Marilyn Burgess - District Clerk Harris County
                                                                                 Envelope No. 36755596
                                                                                      By: Tiffany Jefferson
                                                                                Filed: 9/12/2019 1:26 PM




                                                               k
                                                           ler
                                                        tC
                                                      ric
                                                   ist
                                                 D
                                              ss
                                           ge
                                         ur
                                      nB
                                   ily
                                 ar
                              fM
                          eo
                       ffic
                    O
                  py
               Co
            al
         ici
      off
    Un
Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 13 of 17




                                                         k
                                                       ler
                                                    tC
                                                  ric
                                               ist
                                             D
                                           ss
                                        ge
                                       ur
                                   nB
                                 ily
                               ar
                           fM
                        eo
                      fic
                      f
                   O
                py
              Co
           al
         ici
      off
    Un
      Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 14 of 17                               10/7/2019 6:14 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 37455256
                                                                                                           By: Tiffany Jefferson
                                                                                                     Filed: 10/7/2019 6:14 PM

                                       CAUSE NO: 2019-59197

PATRICIA COMPEAN                                 §         IN THE DISTRICT COURT OF
                                                 §
VS.                                              §         HARRIS COUNTY, TEXAS
                                                 §
UNITED PROPERTY & CASUALTY                       §
INSURANCE COMPANY                                §         164TH JUDICIAL DISTRICT


      DEFENDANT, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
           ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, United Property & Casualty Insurance Company (“United Property,”) in the

above-entitled and numbered cause and files this, its Answer to Plaintiff’s Original Petition, and

would respectfully show unto the Court the following:

                                                     I.

                                         GENERAL DENIAL

         United Property & Casualty Insurance Company asserts a general denial as is authorized by

Rule 92 of the Texas Rules of Civil Procedure, and requests that Plaintiff be required to prove his

charges and allegations against United Property & Casualty Insurance Company by a preponderance

of the evidence as is required by the Constitution and law of the State of Texas.

                                                     II.

                                              DEFENSES

         2.1       United Property & Casualty Insurance Company denies that the required conditions

precedent were performed and/or occurred.

         2.2       United Property issued a policy of insurance to Plaintiff, and United Property adopts

its terms, conditions and exclusions as if copied in extenso.




4836-1079-1337.1
     Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 15 of 17



          2.3      The Policy does not cover wear and tear, marring, deterioration; mechanical

breakdown, latent defect, inherent vice or any quality in property that causes it to damage or destroy

itself;

          2.4      The Policy does not cover damages which occurred prior to Policy inception or after

Policy expiration regardless of whether such damages were apparent at the time of the inception of

the Policy or discovered at a later date. To the extent that any part of the loss which Plaintiff

complains did not occur during the applicable policy period, the Policy provides no coverage for

same.

          2.5      United Property’s obligation to pay under the Policy extends, if at all, only to a

covered loss that exceeds the Policy deductible. If there is an obligation to pay, it applies only to the

amount of covered loss that exceeds the deductible.

          2.6      United Property is entitled to any credits or set-offs for prior payments by United

Property or other third parties.

          2.7      To the extent that some or all of Plaintiff’s claims may have been fully adjusted and

payment tendered, Plaintiff is only entitled to one satisfaction or recovery for his alleged damages.

          2.8      To the extent that Plaintiff’s damages are determined to be the result of a failure by

Plaintiff to take reasonable steps to mitigate the loss, those damages are not recoverable.

          2.9      To the extent that all statutory and policy requisites have not been satisfied, this suit is

premature.

                                                      III.

                                     REQUEST FOR DISCLOSURE

          Pursuant to Rule 194, Plaintiff is requested to disclose the information or material described

in Rule 194.




4836-1079-1337.1
     Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 16 of 17



                                              IV.

                                   PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Defendant, United Property & Casualty

Insurance Company, respectfully prays that Plaintiff take nothing by his suit, that Defendant

recovers costs, and for such other and further relief, both at law and in equity, to which United

Property & Casualty Insurance Company may be justly entitled.

                                            Respectfully submitted,


                                            LEWIS BRISBOIS BISGAARD & SMITH, LLP




                                            _________________________________________
                                            Sarah R. Smith
                                            TBA No: 24056346
                                            Rachael S. Fountain
                                            TBA No: 24097702
                                            24 Greenway Plaza, Suite 1400
                                            Houston, Texas 77046
                                            Phone: (713) 659-6767
                                            Fax: (713) 759-6830
                                            sara.smith@lewisbrisbois.com
                                            rachael.fountain@lewisbrisbois.com
                                            ATTORNEYS FOR DEFENDANT, UNITED
                                            PROPERTY & CASUALTY INSURANCE
                                            COMPANY




4836-1079-1337.1
     Case 4:19-cv-03940 Document 1-2 Filed on 10/10/19 in TXSD Page 17 of 17



                                 CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above pleading has been forwarded
pursuant to the Texas Rules of Civil Procedure on this 7th day of October, 2019.

Anthony Buzbee                               Via Eserve
Christopher Leavitt
The Buzbee Law Firm
600 Travis, Suite 6850
Houston, Texas 77002
tbuzbee@txattorneys.com
cleavitt@txattorneys.com
Attorneys for Plaintiff

Stephen Walker                               Via Eserve
Gregory Finney
Juan Solis
Law Offices of Manuel Solis
6657 Navigation Boulevard
Houston, Texas 77011
swalker@manuelsolis.com
gfinney@manuelsolis.com
jusolis@manuelsolis.com
Attorneys for Plaintiff




                                                    Sarah R. Smith




4836-1079-1337.1
